DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 16 is objected to because of the following informalities: for grammatical reasons, the limitation “…a formulation to [sic] injection…” should properly be: a formulation for injection.  
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition comprising the benzenesulfonamides of formula (I) or pharmaceutically acceptable salts thereof, does not reasonably provide enablement for such a method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising the universe of benzenesulfonamide derivatives or pharmaceutically acceptable salts thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With regard to rejections under 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: “A method for treating melanoma, comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises a benzenesulfonamide derivative and a pharmaceutically acceptable carrier thereof" (claim 1).  Dependent claims 2, 3, 5 and 7 further define the melanoma.  Dependent claims 4 and 6 further define the subject.  Dependent claims 11 and 12 further define the carrier.  Dependent claim 13 teaches additional components, and their concentration ranges, of the composition.  Dependent claims 14 and 15 teach benzenesulfonamide concentration ranges.  Dependent claim 16 teaches the form of the composition (for injection, dry powder, etc.).  Dependent claim 17 teaches the site of administration.  Dependent claim 18 teaches a result of the administration (ablation).  Dependent claims 19 and 20 teach dosage ranges.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the pertinent prior art reveals, the prior art, in general, teaches specific benzenesulfonamide compounds utilized in the treatment of specific conditions in specific hosts.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s examples are all drawn to a single benzenesulfonamide: para-toluene sulfonamide.  
h) In sum, inventor has predicated enablement of an extraordinarily broad class of compounds (the universe of benzenesulfonamides) in the treatment of melanoma upon an extrapolation of the efficacy of a single member of this broad class of compounds (para-toluene sulfonamide) in the treatment of melanoma.  It would clearly require an extraordinary, and thus undue, amount of experimentation in order to determine if, in fact, the universe of benzenesulfonamides are efficacious in the treatment of melanoma.  But, regardless of the amount of experimentation involved, inventor’s claims to efficacy of the universe of benzenesulfonamides in the treatment of melanoma are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10,485,773 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 2 teaches a method for treating cancer in a subject in need thereof comprising administering a therapeutically effective amount of a pharmaceutical composition comprising benzenesulfonamide derivatives of formula (I), where the compound of formula (I) is

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and a pharmaceutically acceptable carrier.  Patented claim 3 teaches that the pharmaceutically acceptable carrier is selected from the group consisting of a filler, a binder, a preservative, a disintegrating agent, a lubricant, PEG, alkylene glycol, sebacic acid, DMSO, etc.  Patented claim 4 teaches that the benzenesulfonamide derivative is present in the composition in an amount from 0.10-50% by weight.  Patented claim 5 teaches that the benzenesulfonamide derivative is present in the composition in an amount from 1-40% by weight.  Patented claim 6 teaches that the composition is administered intratumorally, intravenously, subcutaneously, etc.  Patented claim 7 teaches that the cancer is one selected from a short list of cancers one of which is skin cancer.  
	Instant claim 1 teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier.  Instant dependent claims 2, 3, 5 and 7 further define the melanoma.  Instant dependent claims 4 and 6 further define the subject.  Instant dependent claims 8 and 10 teach benzenesulfonamides of formula (I), which encompass the prior art benzenesulfonamide diagramed above.  (Claim 10, in fact, explicitly diagrams the compound above.)  Instant dependent claim 11 teaches that the pharmaceutically acceptable carrier is selected from a filler, a binder, a preservative, a disintegrating agent, a lubricant, etc.  Instant dependent claim 12 teaches that the pharmaceutically acceptable carrier is PEG, alkylene glycol, sebacic acid, DMSO, etc.  Instant claim 13 teaches that the pharmaceutical compositions comprises at least one of 10-40% by weight of PEG-400, 1-5% of sebacic acid, 0-10% of DMSO, etc.  Instant dependent claim 14 teaches that the benzenesulfonamide derivative is present in the composition from 1-60% by weight.  Instant dependent claim 15 teaches that the benzenesulfonamide derivative is present in the composition from 20-40% by weight.  Instant claim 16 teaches that the composition is in the form suitable for injection, a dry powder, tablet, oral liquid, etc.  Instant dependent claim 17 teaches that the composition is administered intratumorally, intravenously, subcutaneously, etc.  Instant dependent claim 18 teaches that the composition causes ablation of the melanoma.  Instant dependent claims 19 and 20 teach dosage ranges of the composition.  

As can be seen from the outline of the patented claims and those of the instant invention, the patented claims are essentially a specific instance (i.e. predicated upon a single benzenesulfonamide compound of formula (I) in the treatment of cancer), of the broader generic claims of the instant invention (i.e. predicated upon the universe of benzenesulfonamide derivatives and the benzenesulfonamide derivatives of formula (I) in the treatment of the cancer melanoma).  Note that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the generic claim may be rejected on the grounds of nonstatutory double patenting.  (MPEP 806.04(i).)  
Instant claims 2, 3, 5 and 7 are included in this rejection because the melanomas taught by these claims are fully encompassed by the broad teaching of cancer of the patented claim set.  
Instant claims 4 and 6 are included in this rejection because the patented claim set being silent with respect to the subject, necessarily encompasses all subjects, including humans, dogs and cats.  
Instant claim 13 is included in this rejection because the patented claim set being silent with respect the concentration ranges of PEG-400, etc., necessarily encompass all ranges.  (Much as the PEG, for instance, of the patented claim set encompasses the PEG-400 of the instant claims.)  And in any case, it would have been obvious to one of ordinary skill in the art to optimize, or extrapolate, the composition formulation with respect to concentration ranges - a results effective variable - guided by, and with a reasonable expectation of success, ordinary laboratory and/or clinical considerations.  
	Instant claims 14 and 15 are included in this rejection because the concentration ranges of the patented claim set (0.10-50% or 1-40% by weight) substantially overlap the concentration ranges of instant claims 14 (1-60%) and 15 (20-40%).  
Instant claim 16 is included in this rejection because the patented claim set being silent with respect to the form of the composition, necessarily encompasses all forms such as those which are injectable, dry powder, tablet, oral liquid, etc.  
	Claim 18 is included in this rejection because ablation – i.e. removal – of the melanoma is intrinsic to the prior art method.  Removal of the melanoma from the subject is, in fact, purpose of the method.  
Claims 19 and 20 are included in this rejection because the patented claim set being silent with respect to the dosage, necessarily encompass all dosage ranges.  And in any case, it would have been obvious to one of ordinary skill in the art to optimize, or extrapolate, the dosage - a results effective variable - guided by, and with a reasonable expectation of success, ordinary laboratory and/or clinical considerations.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-13 of copending Application No. 16/456,887 (reference application, 8/1/2022 claim set).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Reference claim 4 teaches a method for treating cancer in a subject in need thereof comprising administering a therapeutically effective amount of a pharmaceutical composition comprising benzenesulfonamide derivatives of formula (I) and a pharmaceutically acceptable carrier.  Reference dependent claims 5-8 further define the benzenesulfonamide derivative of formula (I).  Reference dependent claim 9 teaches that the pharmaceutically acceptable carrier is selected from the group consisting of a filler, a binder, a preservative, a disintegrating agent, a lubricant, PEG, alkylene glycol, sebacic acid, DMSO, etc.  Reference dependent claim 10 teaches that the benzenesulfonamide derivative is present in the composition in an amount from 0.10-50% by weight.  Reference dependent claim 11 teaches that the benzenesulfonamide derivative is present in the composition in an amount from 1-40% by weight.  Reference dependent claim 12 teaches that the composition is administered intratumorally, intravenously, subcutaneously, etc.  Reference dependent claim 13 teaches that the cancer is one selected from a short list of cancers one of which is skin cancer.  
Instant claim 1 teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier.  Instant dependent claims 2, 3, 5 and 7 further define the melanoma.  Instant dependent claims 4 and 6 further define the subject.  Instant dependent claims 8-10 teach benzenesulfonamides of formula (I).  Instant dependent claim 11 teaches that the pharmaceutically acceptable carrier is selected from a filler, a binder, a preservative, a disintegrating agent, a lubricant, etc.  Instant dependent claim 12 teaches that the pharmaceutically acceptable carrier is PEG, alkylene glycol, sebacic acid, DMSO, etc.  Instant claim 13 teaches that the pharmaceutical compositions comprises at least one of 10-40% by weight of PEG-400, 1-5% of sebacic acid, 0-10% of DMSO, etc.  Instant dependent claim 14 teaches that the benzenesulfonamide derivative is present in the composition from 1-60% by weight.  Instant dependent claim 15 teaches that the benzenesulfonamide derivative is present in the composition from 20-40% by weight.  Instant claim 16 teaches that the composition is in the form suitable for injection, a dry powder, tablet, oral liquid, etc.  Instant dependent claim 17 teaches that the composition is administered intratumorally, intravenously, subcutaneously, etc.  Instant dependent claim 18 teaches that the composition causes ablation of the melanoma.  Instant dependent claims 19 and 20 teach dosage ranges of the composition.  

As can be seen from the outline of the reference application’s claims and those of the instant invention, the claims of the reference application and those of the instant application substantially overlap, albeit with the reference application claims drawn broadly to cancer, while the instant claims are drawn to the cancer melanoma.  
Instant claims 2, 3, 5 and 7 are included in this rejection because the melanomas taught by these claims are fully encompassed by the broad teaching of cancer of the reference claim set.  
Instant claims 4 and 6 are included in this rejection because the reference claim set being silent with respect to the subject, necessarily encompasses all subjects, including humans, dogs and cats.  
Instant claim 13 is included in this rejection because the reference claim set being silent with respect the concentration ranges of PEG-400, etc., necessarily encompass all ranges.  (Much as the PEG, for instance, of the reference claim set encompasses the PEG-400 of the instant claims.)  And in any case, it would have been obvious to one of ordinary skill in the art to optimize, or extrapolate, the composition formulation with respect to concentration ranges - a results effective variable - guided by, and with a reasonable expectation of success, ordinary laboratory and/or clinical considerations.  
	Instant claims 14 and 15 are included in this rejection because the concentration ranges of the reference claim set (0.10-50% or 1-40% by weight) substantially overlap the concentration ranges of instant claims 14 (1-60%) and 15 (20-40%).  
Instant claim 16 is included in this rejection because the reference claim set being silent with respect to the form of the composition, necessarily encompasses all forms such as those which are injectable, dry powder, tablet, oral liquid, etc.  
	Claim 18 is included in this rejection because ablation - i.e. removal - of the melanoma is intrinsic to the reference application’s method.  Removal of the melanoma from the subject is, in fact, purpose of the method.  
Claims 19 and 20 are included in this rejection because the reference claim set being silent with respect to the dosage, necessarily encompass all dosage ranges.  And in any case, it would have been obvious to one of ordinary skill in the art to optimize, or extrapolate, the dosage - a results effective variable - guided by, and with a reasonable expectation of success, ordinary laboratory and/or clinical considerations.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Medicinal Chemistry (2017), 60(4), pp. 1309-1324.  
The reference teaches a method of reducing melanoma metastasis (i.e. treating melanoma) by administering pharmaceutical compositions comprising a benzenesulfonamide compound as a component (abstract; page 1315, column 2, Inhibition of ATX-Mediated Invasion of A2058 Human Melanoma in Vitro; page 1316, column 2, Inhibition of B16 Murine Melanoma Lung Metastasis by Benzenesulfonamide ATX inhibitors).  The compositions comprise a pharmaceutically acceptable injectable vehicle (carrier, biocompatible solvent) which comprises PBS containing 1% DMSO (page 1322, column 2, In Vitro Invasion Assay; page 1323, column 1, In Vivo Lung Metastasis Study).  Treatment was by intraperitoneal injection (column 1, In Vivo Lung Metastasis Study).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Journal of Medicinal Chemistry (2017), 60(4), pp. 1309-1324.  
Inventor teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier where the benzenesulfonamide is present in an amount from 1-60% by weight (claim 14).  
Inventor teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier where the benzenesulfonamide is present in an amount from 20-40% by weight (claim 15).  
Inventor teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier where the benzenesulfonamide composition is administered in an effective amount from about 3,300 mg to about 26,400 mg (claim 19).  
Inventor teaches a method for treating melanoma comprising administering a therapeutically effective amount of a pharmaceutical composition to a subject in need thereof comprising a benzenesulfonamide derivative and a pharmaceutically acceptable carrier where the benzenesulfonamide composition is administered in an effective amount from about 165 mg to about 6,600 mg per day (claim 20).  

Journal of Medicinal Chemistry (2017), 60(4), pp. 1309-1324 has been outlined above (102 rejection).  

Inventor distinguishes over the cited prior art in that the active component (the benzenesulfonamide) concentrations and composition dosages are taught.  However, it would have been obvious to one of ordinary skill in the art to optimize, or extrapolate, the concentration and dosage ranges - results effective variables - guided by, and with a reasonable expectation of success, ordinary laboratory and/or clinical considerations.  Such optimizations, or extrapolations, are routine in the medicinal arts, predicated, for instance, upon the characteristics of the subject administered the composition (species, weight, etc.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/8/2022